Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Michael Allen Dupler, Appellant                       Appeal from the 114th District Court of
                                                      Smith County, Texas (Tr. Ct. No. 114-
No. 06-19-00145-CR        v.                          1351-17). memorandum Opinion delivered
                                                      by Chief Justice Morriss, Justice Burgess
The State of Texas, Appellee                          and Justice Stevens participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Michael Allen Dupler, has adequately indicated his inability
to pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED DECEMBER 13, 2019
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk